Name: 96/416/EC: Commission Decision of 9 July 1996 terminating the anti-dumping proceeding concerning imports of certain types of bedlinen originating in India, Pakistan, Thailand and Turkey
 Type: Decision
 Subject Matter: leather and textile industries;  Asia and Oceania;  competition;  Europe
 Date Published: 1996-07-10

 Avis juridique important|31996D041696/416/EC: Commission Decision of 9 July 1996 terminating the anti-dumping proceeding concerning imports of certain types of bedlinen originating in India, Pakistan, Thailand and Turkey Official Journal L 171 , 10/07/1996 P. 0027 - 0028COMMISSION DECISION of 9 July 1996 terminating the anti-dumping proceeding concerning imports of certain types of bedlinen originating in India, Pakistan, Thailand and Turkey (96/416/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 23 thereof,Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (2), as last amended by Regulation (EC) No 522/94 (3), and in particular Articles 5 (4) and 9 thereof,After consulting the Advisory Committee,Whereas:I. PROCEDURE (1) In September 1993 the Commission received a complaint from the Committee of the Cotton and Allied Textile Industries of the EC ('Eurocoton`) concerning imports of certain types of bedlinen originating in India, Pakistan, Thailand and Turkey. The complaint was lodged on behalf of producers of the product in question allegedly representing a major proportion of total bedlinen output in the Community. The complaint contained evidence of dumping and material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (4), the initiation of an anti-dumping proceeding concerning imports into the Community of certain types of bedlinen of certain fibres, pure or mixed, bleached, dyed or printed, falling within CN codes 6302 21 00, 6302 22 90, 6302 31 10, 6302 31 90 and 6302 32 90.(2) The Commission officially advised the exporters and importers known to be concerned, the representatives of the exporting countries and the complainants, and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing.(3) Owing to the volume of information gathered and the complexity of the investigation, the proceeding exceeded the normal duration of one year as provided for in Article 7 (9) of Regulation (EEC) No 2423/88.II. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (4) The complainant Community producers formally withdrew the complaint concerning imports of certain types of bedlinen originating in India, Pakistan, Thailand and Turkey. The Commission considers that a termination in this context would not be contrary to the interest of the Community.(5) Consequently, the anti-dumping proceeding concerning imports of certain types of bedlinen originating in India, Pakistan, Thailand and Turkey should be terminated without imposition of protective measures.(6) The Advisory Committee has been consulted and has raised no objection.(7) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to terminate the proceeding and have been given the opportunity to comment,HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping proceeding concerning imports of certain types of bedlinen originating in India, Pakistan, Thailand and Turkey is hereby terminated.Done at Brussels, 9 July 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 56, 6. 3. 1996, p. 1.(2) OJ No L 209, 2. 8. 1988, p. 1.(3) OJ No L 66, 10. 3. 1994, p. 10.(4) OJ No C 21, 25. 1. 1994, p. 8.